United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Turner Falls, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Linda Temple, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1239
Issued: February 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 21, 2008 appellant filed a timely appeal from the May 9 and December 21,
2007 merit decisions of the Office of Workers’ Compensation Programs denying her traumatic
injury claim. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained a left knee injury while in the performance of
duty on August 8, 2005.
FACTUAL HISTORY
On November 7, 2005 appellant, then a 53-year-old letter carrier, filed a traumatic injury
claim alleging that she sustained an injury to her left knee in the performance of duty on
August 8, 2005. She stated that she tore her left medial meniscus while climbing stairs to deliver
mail.

Appellant submitted a note dated August 10, 2005 from Dr. Richard McGinn, a Boardcertified obstetrician, reflecting her complaints of continuing knee and foot pain. Dr. McGinn
indicated that appellant could perform office duties, but was restricted from walking a mail route.
The record contains a November 3, 2005 letter from the Office regarding File No.
xxxxxx490, which was accepted for a left foot condition. It informed appellant that her request
for approval of a magnetic resonance imaging (MRI) scan of the left knee was not causally
related to her accepted foot condition.
A November 9, 2005 memorandum from Patricia Stoddard, a registered nurse, reflects
that appellant sustained a stress-related fracture to her left foot on November 14, 2004. She
stated that appellant had preexisting arthrosis of the medial compartment of the left knee.
Appellant submitted a September 15, 2005 report from Dr. George W. Ouster, Jr., a
treating physician, who noted complaints of moderate left knee pain, which increased with
ambulation. Dr. Ouster related appellant’s reported history of a work-related knee injury in the
1990’s, which required arthroscopic surgery and her placement on light duty following a
July 2004 left foot injury. He stated that appellant began experiencing increasing pain in the
medial aspect of her left knee in August 2005. An MRI scan of the left knee showed
degenerative changes to the medial compartment, with thinning of cartilage tissue. Examination
of the left knee revealed full extension and flexion to 130 degrees without pain. Examination of
the ligaments was considered to be normal, with no associated effusion. On flexion and rotation
of the tibia, appellant reported slight pain along the medial joint line. Dr. Ouster diagnosed mild,
preexisting degenerative arthrosis of the left knee, not associated with a tear of the medial
meniscus reported by MRI scan. He opined that appellant’s left knee condition, which
developed while she was on light-duty status, was not causally related to her work injury.
Appellant submitted reports from Dr. Thomas S. Echeverria, a Board-certified orthopedic
surgeon. On January 19, 2006 Dr. Echeverria diagnosed a torn posterior horn of the left medial
meniscus. He noted that appellant had been performing basically inside duties, such as standing
and casing and that by the end of the day, her left knee was swollen. Appellant also continued to
have occasional catching and clicking. On February 22, 2006 Dr. Echeverria indicated that, for
several months, appellant had been experiencing pain and swelling in her left knee, which had
periodically been giving way. He stated that the injury occurred in August 2005 while appellant
was going up stairs.
By letter dated April 7, 2006, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It requested details surrounding the alleged incident, as
well as a medical report from an attending physician which included dates of examination and
treatment, a history of injury, a detailed description of findings, x-ray and laboratory test results,
a diagnosis and an opinion supported by medical explanation as to how the reported work
incident caused or aggravated the claimed injury. The Office advised appellant that the medical
explanation was crucial to her claim.
In a report dated August 26, 2005, Dr. Echeverria provided an assessment of “pain and
effusion of the left knee of uncertain etiology.” He stated that appellant remembered no specific
injury, but that she had been experiencing some discomfort in her left knee “for the last several

2

months.” On April 20, 2006 Dr. Echeverria reported that, in August 2005, appellant was going
up stairs at work, when she felt discomfort in the medial aspect of her left knee. He diagnosed a
torn left medial meniscus. On February 8, 2007 Dr. Echeverria noted continued pain and
swelling. On March 13, 2007 he opined that appellant’s continued ambulation on a torn
meniscus was likely causing further interarticular deterioration.
In an undated statement, appellant alleged that the following events occurred on
August 8, 2008 while she was carrying mail on 3rd Street in Turner’s Fall, MA: As she was
“climbing the stairs to the porch where the mailbox is located,” she experienced noticeable pain
in her left knee, followed by swelling. There were no witnesses to the incident, as she did not
fall. By the time appellant returned to the employing establishment, her knee was noticeably
swollen and quite painful. After reporting the incident to her supervisor, she went home, where
she elevated and iced her leg. Appellant stated that she had never had any previous problems
with her left leg.
By decision dated May 9, 2007, the Office found that the evidence was insufficient to
establish that appellant sustained an injury in the performance of duty. The factual evidence of
record failed to establish that the August 8, 2005 incident occurred at the time, place and in the
manner alleged.
On June 8, 2007 appellant requested an oral hearing. She stated that she failed to file a
traumatic injury claim immediately following the August 8, 2005 incident because she originally
attributed the onset of her pain to her preexisting arthritis, rather than to a traumatic injury.
Appellant did not become aware of the connection between her left knee condition and the
incident until Dr. Echeverria informed her that a person can tear a meniscus by walking up stairs.
The record contains a September 6, 2005 report of a September 4, 2005 MRI scan of the
left knee, signed by Dr. Robert Y. Yoon, a Board-certified radiologist. The report reflects
degenerative changes in the left knee, with no evidence of significant internal derangement of the
left knee. Dr. Yoon stated, “There is no evidence of a meniscal tear.” In a September 12, 2005
addendum to the September 6, 2005 MRI scan report, he stated that, on review, he observed
certain signal aberrations, which were suspicious for a tear of the posterior horn of the left
medial meniscus. Dr. Yoon indicated that clinical correlation was required.
At the October 18, 2007 hearing, appellant testified that, as she was walking up stairs to
deliver mail on August 8, 2005, she felt a sudden, sharp pain in her knee. She knew something
was wrong, but she had no idea what it was.
In a report dated June 5, 2007, Dr. Echeverria stated that his note of August 26, 2005,
which reflected that appellant remembered no specific injury, was incorrect. He indicated that
appellant had “subsequently informed [him] that her left knee pain and swelling began after she
twisted her knee walking up stairs while at work.”
In a report dated November 19, 2007, Dr. Echeverria stated that his August 26, 2005
notes, which were dictated immediately after his visit with appellant, represented his best
recollection of his discussion with appellant on that date. He indicated, however, that it was
“certainly possible and most likely probable” that appellant had informed him that she

3

experienced a sharp, acute pain in the medial aspect of her knee while she was walking up stairs
delivering mail on August 8, 2005. Dr. Echeverria noted that, appellant subsequently informed
him of that injury, which would be consistent with the findings on examination and subsequent
MRI scan. He opined that “just walking up stairs” was sufficient to cause appellant’s meniscal
tear, as walking up stairs may result in tensional stresses on the knee that are sufficient to cause a
tear in the medial meniscus. Dr. Echeverria indicated that the acuteness of the onset of
appellant’s pain led him to believe that her symptoms in August 2005 were the result of the
meniscal tear seen on the MRI scan, rather than underlying degenerative arthritis.
By decision dated December 21, 2007, the hearing representative accepted that the
employment incident occurred on August 8, 2005 as alleged. Namely, he found that appellant
had walked up stairs to deliver mail on the date in question. However, the hearing representative
affirmed the Office’s denial of the claim on the grounds that the medical evidence failed to
establish that appellant sustained an injury causally related to the accepted event.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act1 provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of duty. The phrase “sustained while in the performance of duty” is regarded as the
equivalent of the coverage formula commonly found in workers’ compensation laws, namely,
arising out of and in the course of employment.2
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of her claim, including the fact that the individual is an employee of the
United States within the meaning of the Act, that the claim was timely filed within the applicable
time limitation period of the Act, that an injury was sustained in the performance of duty, as
alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.3 When an employee claims that she sustained a
traumatic injury in the performance of duty, she must establish the fact of injury, consisting of
two components, which must be considered in conjunction with one another. The first is
whether the employee actually experienced the incident that is alleged to have occurred at the
time, place and in the manner alleged. The second is whether the employment incident caused a
personal injury and generally this can be established only by medical evidence.4

1

5 U.S.C. § 8102(a).

2

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
3

Robert Broome, 55 ECAB 339 (2004).

4

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term injury as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(q)(ee).

4

The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.5 An award of
compensation may not be based on appellant’s belief of causal relationship.6 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.7 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under the Act.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.9 The Board has long held that medical
evidence which does not offer any opinion regarding the cause of an employees’ condition is of
diminished probative value.10 Medical conclusions unsupported by rationale are also of little
probative value.11
ANALYSIS
The Office accepted that appellant was a federal employee, that she timely filed her claim
for compensation benefits and that the August 8, 2005 workplace incident occurred as alleged.
The issue, therefore, is whether appellant has submitted sufficient medical evidence to establish
that the employment incident caused an injury. The medical evidence presented does not contain
a rationalized medical opinion establishing that the work-related incident caused or aggravated
any particular medical condition or disability. Therefore, appellant has failed to satisfy her
burden of proof.
Contemporaneous medical evidence does not support a causal relationship between the
accepted incident and appellant’s left knee condition. When she saw Dr. Echeverria on
August 26, 2005 she made no mention of sustaining an injury to her left knee walking up stairs
on August 8, 2005. Rather, appellant reported that she had been experiencing ongoing problems,
5

Katherine J. Friday, 47 ECAB 591, 594 (1996).

6

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

7

Id.

8

20 C.F.R. § 10.303(a).

9

John W. Montoya, 54 ECAB 306 (2003).

10

Michael E. Smith, 50 ECAB 313 (1999).

11

Willa M. Frazier, 55 ECAB 379 (2004).

5

including pain, swelling and occasional giving out, for several months. In fact, Dr. Echeverria
expressly stated that appellant remembered no specific injury. He did not provide any opinion
on the cause of appellant’s left knee condition. Therefore, Dr. Echeverria’s report is of
diminished probative value.12 On January 19, 2006 he diagnosed a torn posterior horn of the left
medial meniscus. However, Dr. Echeverria failed to explain how the diagnosed condition was
causally related to the accepted work incident. Therefore, his report is also of diminished
probative value.
On February 22, 2006 Dr. Echeverria again indicated that, for several months, appellant
had been experiencing pain and swelling in her left knee, which had periodically been giving
way. He stated that the injury occurred in August 2005 while appellant was going up stairs.
However, Dr. Echeverria did not provide a detailed history of the alleged injury or explain how
appellant’s climbing activity caused or contributed to her left knee condition. As it is
unsupported by rationale, his opinion is of little probative value.13
In Dr. McGinn’s August 10, 2005 note, he did not identify a specific recent injury.
Rather, his comment that appellant was experiencing “continual knee and foot pain,” implies that
her pain was chronic. As the report did not contain a diagnosis or an opinion as to the cause of
appellant’s condition, it is of diminished probative value.
Dr. Ouster’s September 15, 2005 report undermines appellant’s claim that her left knee
condition was caused by the accepted incident. After noting a preexisting knee condition, he
stated that appellant began experiencing increasing pain in the medial aspect of her left knee in
August 2005. Dr. Ouster diagnosed mild, preexisting degenerative arthrosis of the left knee, not
associated with a tear of the medial meniscus reported by MRI scan and opined that appellant’s
left knee condition, which developed while she was on light-duty status, was not causally related
to her work injury.
The remaining medical evidence of record is insufficient to establish appellant’s claim.
On June 5, 2007 Dr. Echeverria indicated that appellant had “subsequently informed [him] that
her left knee pain and swelling began after she twisted her knee walking up stairs while at work.”
This report is inconsistent with his August 26, 2005 report, which reflected that appellant
remembered no specific injury. Moreover, it is inconsistent with appellant’s own version of the
facts. On November 19, 2007 Dr. Echeverria stated that his August 26, 2005 notes, which were
dictated immediately after his visit with appellant, represented his best recollection of his
discussion with her on that date. He speculated, however, that it was “certainly possible and
most likely probable” that appellant had informed him that she experienced a sharp, acute pain in
the medial aspect of her knee while she was walking up stairs delivering mail on August 8, 2005.
Such inconsistencies in the medical history diminish the probative value of Dr. Echeverria’s
reports.
Dr. Echeverria opined that “just walking up stairs” was sufficient to cause appellant’s
meniscal tear and stated that the acuteness of the onset of appellant’s pain led him to believe that
12

Michael E. Smith, supra note 10.

13

Willa M. Frazier, supra note 11.

6

her symptoms of August 2005 were the result of the meniscal tear seen on the MRI scan, rather
than underlying degenerative arthritis. However, he did not explain the physiological process
whereby appellant would have sustained a meniscal tear by the simple act of “just walking up
stairs.” Equivocal in nature and unsupported by rationale, Dr. Echeverria’s opinion is of limited
probative value. Insofar as the remaining medical evidence of record, including nursing notes
and reports of MRI scans, does not contain an opinion as to the cause of a diagnosed condition, it
is of limited probative value and is insufficient to establish appellant’s claim.
Appellant expressed her belief that her left knee condition resulted from the August 8,
2005 employment incident. The Board has held that the mere fact that a condition manifests
itself during a period of employment does not raise an inference that there is a causal relationship
between the two.14 Neither the fact that the condition became apparent during a period of
employment nor the belief that the condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.15 Causal relationship must be
substantiated by reasoned medical opinion evidence, which it is appellant’s responsibility to
submit. Therefore, her belief that her condition was caused by the work-related incident is not
determinative.
The Office advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of her condition. Appellant failed to submit
appropriate medical documentation in response to the Office’s request. As there is no probative
rationalized medical evidence addressing how appellant’s claimed knee condition was caused or
aggravated by her employment, she has not met her burden of proof in establishing that she
sustained an injury in the performance of duty causally related to factors of her federal
employment.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
sustained a left knee injury while in the performance of duty on August 8, 2005.

14

See Joe T. Williams, 44 ECAB 518, 521 (1993).

15

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the December 21 and May 9, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

